                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN



 JOY GLOBAL INC. (n/k/a KOMATSU
 MINING CORP.),
                                                          Civil Action No.: 18-2034
        Plaintiff,

          v.

 COLUMBIA CASUALTY COMPANY,
 ARCH INSURANCE COMPANY, and
 TRAVELERS CASUALTY AND SURETY
 COMPANY OF AMERICA,
        Defendants.



     CORPORATE DISCLOSURE STATEMENT OF ARCH INSURANCE COMPANY

       Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 7.1, the undersigned,

counsel of record for Arch Insurance Company, provides the following disclosure statement:

   1. The full name of the party that undersigned counsel represents in this case is Arch Insurance

       Company.

   2. Arch Insurance Company is a wholly-owned subsidiary of Arch Reinsurance Company,

       whose ultimate parent is Arch Capital Group, Ltd., a publicly traded company. No individual

       or corporation owns 10% or more of the stock of Arch Capital Group, Ltd.

   3. No other law firm is expected to appear for Arch Insurance Company other than BatesCarey

       LLP.

Dated this 5th day of March, 2019.
                                                     Respectfully submitted,

                                                     BATESCAREY LLP


                                                     By: /s/ Michael T. Skoglund__________


Michael T. Skoglund
BATESCAREY LLP
191 North Wacker Drive, Suite 2400
Chicago, Illinois 60606
(312) 762-3100
Email: mskoglund@batescarey.com


                                   CERTIFICATE OF SERVICE

                  I hereby certify that on March 5, 2019, I authorized the electronic

           filing of the foregoing with the Clerk of the Court using the CM/ECF system

           which will send notification of such filing to the plaintiff, and I hereby certify

           that I caused the foregoing document or paper to be served via electronic mail

           to the parties listed below. I certify under penalty of perjury under the laws of

           the United States of America that the foregoing is true and correct.



           Executed on March 5, 2019                      /s/ Michael T.Skoglund
                                                          Michael T. Skoglund

           Thomas J. Judge                           John E. Howell
           DYKEMA GOSSETT PLLC                       William E. Smith
           1301 K Street NW, Suite 1100W             WILEY REIN LLP
           Washington, DC 20005                      1776 K Street, N.W.
           Telephone: (202) 906-8600                 Washington, DC 20006
           Facsimile: (202) 906-8669                 Telephone: 202-719-7000
           TJudge@dykema.com                         Facsimile: 202-719-7049
                                                     jhowell@wileyrein.com
           Attorneys for Travelers Casualty and      wsmith@wileyrein.com
           Surety Company of America
                                                     Attorneys for Columbia Casualty
                                                     Company
